Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 16/444,686 that was filed on 06/18/2019. Claims 1-20 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations “closed wing” in line 3 of claim 1, in line 1-2 of claim 8, line 2 of claim 16 are not clear what it means. The specification does not define or clarify what it means and how the wing is “closed”. The word “closed” does not clearly depict the structure of the wing shown in the figures and creates a different meaning of the word that can read on how any kind of wing is constructed. The examiner suggests to replace the word ‘closed’ with a word that 
 All the dependent claims 2-6 are rejected under same rational due to their sole dependency from the rejected claim 1.
 The recitation “may be” in line 1 of claim 19 deem the claim indefinite since the limitation following the phrase is a part of the claim or not. The limitation should be positively claimed. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mattson et al. (US 3,107,882).
Regarding Claim 1, Mattson discloses an aircraft, comprising: a fuselage (2, Fig. 2) configured to carry at least one of passengers and cargo therein; a closed wing (12, Fig. 1, closed wing is interpreted to be a solid covered wing) rotatably coupled to the fuselage, the closed wing being rotatable relative to the fuselage about a tilt axis between a first position, wherein the closed wing is in a substantially horizontal orientation, to a second Fig. 1, Fig. 2); and 
a plurality of propellers (11, Fig. 1, Fig. 2) coupled to the closed wing, each of the plurality of propellers including a plurality of blades coupled thereto, wherein the plurality of propellers are configured to provide lift when the closed wing is in the first position and the plurality of propellers are configured to provide forward thrust when the closed wing is in the second position (Fig. 2).  

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Young (US 3,035,789).
Regarding Claim 1, Young discloses an aircraft, comprising: a fuselage (11, Fig. 1) configured to carry at least one of passengers and cargo therein; a closed wing (14a, 14b, Fig. 1, closed wing is interpreted to be a solid covered wing) rotatably coupled to the fuselage, the closed wing being rotatable relative to the fuselage about a tilt axis between a first position, wherein the closed wing is in a substantially horizontal orientation, to a second position, wherein the closed wing is in a substantially vertical orientation (Fig. 1, Fig. 2); and 
a plurality of propellers (51a, 51b, 52a, 52b, Fig. 1, Fig. 2) coupled to the closed wing, each of the plurality of propellers including a plurality of blades coupled thereto, wherein the plurality of propellers are configured to provide lift when the closed wing is in the first position and the plurality of propellers are configured to provide forward thrust when the closed wing is in the second position (Fig. 2).
Regarding Claim 2, Young discloses an aircraft wherein the aircraft is configured such that rotation of the closed wing relative to the fuselage (Fig. 1, Fig. 2) is accomplished at least in part by modifying at least one of a magnitude and a direction of thrust produced by at least one of the plurality of propellers (i.e. at least by pitch controlling the propellers, Fig. 9-10, claims 1-4).  
Regarding Claim 3, Young discloses an wherein each of the plurality of propellers are configured to modify the magnitude of the thrust produced by at least one of collectively changing pitches of the plurality of blades (Fig. 9-10) and changing a rotational velocity of the propeller (i.e. at least by pitch controlling the propellers, Fig. 9-10, claims 1-4).  
Regarding Claim 4, Young discloses an aircraft wherein each of the plurality of propellers are configured to modify the direction of the thrust produced by cyclically changing the pitches of the plurality of blades (Fig. 9-10).  
Regarding Claim 5, Young discloses an aircraft wherein the aircraft is configured such that maneuverability of the aircraft when the closed wing is in the second position is accomplished at least in part by modifying at least one of the magnitude and the direction of the thrust produced by at least one of the plurality of propellers (Fig. 6-10).  


Claim(s) 7-8 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shaw (US 2012/0261523).
Regarding Claim 7, broadly interpreted, Shaw discloses an aircraft configured to convert between a helicopter mode (Fig. 1A) and an airplane mode (Fig. 2A), comprising: a fuselage (12, Fig. 1A-1D) having a longitudinal axis and a vertical axis orthogonal to the longitudinal axis; and 
Regarding Claim 8, broadly interpreted, Shaw discloses an aircraft wherein the distributed propulsion array (28, 30) is coupled to a closed wing (24, Fig. 1A, closed wing is interpreted to be a solid covered wing) rotatably coupled to the fuselage (via coupled via 24 to the fuselage, Fig. 1A, 2A).  
Regarding Claim 14, Shaw discloses an aircraft configured to convert between a helicopter mode and an airplane mode, comprising:  17Docket No. 0021-00417 a fuselage (12, Fig. 1A-1D); and a plurality of propellers (30, Fig. 1A), each of the plurality of propellers including a plurality of blades configured to rotate about an axis of rotation (Fig. 1D); wherein the plurality of blades of each of the plurality of propellers are positioned above the fuselage in the helicopter mode (Fig. 1C) and the axis of rotation of at least one of the plurality of propellers is below the fuselage in the airplane mode (Fig. 2A).  
Regarding Claim 15 Shaw discloses an aircraft comprising: a fixed wing coupled to the fuselage (24, Fig. 2A, para. [0070]).  

Allowable Subject Matter
Claims 6, 9-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Commentary
`	On 04/07/2021 the examiner called attorney of record Mr. Dawson Lightfoot to propose the following claim amendment for allowability of independent claim 7. Similar amendment are also required for independent claims 1 and 14.

Claim 7 (Proposed Claim amendment). An aircraft configured to convert between a helicopter mode and an airplane mode, comprising: 
a fuselage having a longitudinal axis and a vertical axis orthogonal to the longitudinal axis; and 
a distributed propulsion array, wherein the distributed propulsion array surrounds the vertical axis while the aircraft is in the helicopter mode and the distributed propulsion array surrounds the longitudinal axis when the aircraft is in the airplane mode, wherein the distributed propulsion array is coupled to an annular wing rotatably coupled to the fuselage, wherein the distributed propulsion array is disposed above the fuselage while the aircraft is in the helicopter mode and the distributed propulsion array encircles the fuselage while the aircraft is in the airplane mode.

Claim 8. (Proposed to be cancelled).

Claim 9. (Proposed to be cancelled).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642